UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported: January 3, 2008 American Airlines, Inc. (Exact name of registrant as specified in its charter) Delaware 1-2691 13-1502798 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4333 Amon Carter Blvd. Fort Worth, Texas 76155 (Address of principal executive offices) (Zip code) (817) 963-1234 (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events American Airlines, Inc. is filing herewith a press release issued on January 3, 2008 as Exhibit 99.1, which is included herein. This press release was issued to report December traffic for American Airlines, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. American Airlines, Inc. /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated:January 3, 2008 EXHIBIT INDEX Exhibit Description 99.1 Press Release Exhibit 99.1 CONTACT: Tim Wagner Corporate Communications Fort Worth, Texas 817-967-1577 corp.comm@aa.com FOR RELEASE: Thursday, Jan. 3, 2008 AMERICAN AIRLINES REPORTS DECEMBER TRAFFIC FORT WORTH, Texas – American Airlines, the world’s largest airline, reported a December load factor of 78.8 percent – a decrease of 0.3 points compared to the same period last year.Traffic decreased 1.0 percent year over year as capacity decreased 0.7 percent. Domestic traffic decreased 4.1 percent year over year on 2.6 percent less capacity.International traffic increased by 4.8 percent relative to last year on a capacity increase of 2.9 percent. American boarded 7.9 million passengers in December. About American Airlines American Airlines is the world's largest airline.American, American Eagle and the American Connection® airlines serve 250 cities in over 40 countries with more than 4,000 daily flights.The combined network fleet numbers more than 1,000 aircraft.American's award-winning Web site, AA.com, provides users with easy access to check and book fares, plus personalized news, information and travel offers.American Airlines is a founding member of the oneworld® Alliance, which brings together some of the best and biggest names in the airline business, enabling them to offer their customers more services and benefits than any airline can provide on its own.Together, its members serve nearly 700 destinations in over 140 countries and territories.American Airlines, Inc. and American Eagle Airlines, Inc. are subsidiaries of AMR Corporation.American Airlines, American Eagle, the American Connection® airlines, AA.com and AAdvantage are registered trademarks of American Airlines, Inc. (NYSE: AMR) Detailed traffic and capacity data are on the following pages. AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES December 2007 2006 CHANGE REVENUE PASSENGER MILES (000) SYSTEM 11,237,884 11,354,022 -1.0 % D.O.T. DOMESTIC 7,096,183 7,403,318 -4.1 INTERNATIONAL 4,141,701 3,950,704 4.8 ATLANTIC 1,595,641 1,471,096 8.5 LATIN AMERICA 2,090,735 2,012,844 3.9 PACIFIC 455,325 466,764 -2.5 AVAILABLE SEAT MILES (000) SYSTEM 14,253,852 14,349,177 -0.7 % D.O.T. DOMESTIC 8,982,334 9,224,895 -2.6 INTERNATIONAL 5,271,518 5,124,282 2.9 ATLANTIC 1,960,064 1,894,582 3.5 LATIN AMERICA 2,733,210 2,655,387 2.9 PACIFIC 578,244 574,312 0.7 LOAD FACTOR SYSTEM 78.8 % 79.1 % -0.3 pts D.O.T. DOMESTIC 79 80.3 -1.3 INTERNATIONAL 78.6 77.1 1.5 ATLANTIC 81.4 77.6 3.8 LATIN AMERICA 76.5 75.8 0.7 PACIFIC 78.7 81.3 -2.6 PASSENGERS BOARDED 7,920,465 8,065,602 -1.8 % SYSTEM CARGO TON MILES (000) 179,648 190,714 -5.8 % AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES YEAR-TO-DATE December 2007 2006 CHANGE REVENUE PASSENGER MILES (000) SYSTEM 138,420,831 139,395,899 -0.7 % D.O.T. DOMESTIC 89,862,509 91,018,267 -1.3 INTERNATIONAL 48,558,322 48,377,632 0.4 ATLANTIC 20,009,894 19,980,881 0.1 LATIN AMERICA 22,941,378 22,040,323 4.1 PACIFIC 5,607,050 6,356,428 -11.8 AVAILABLE SEAT MILES (000) SYSTEM 169,861,684 173,945,252 -2.3 % D.O.T. DOMESTIC 108,524,445 111,375,527 -2.6 INTERNATIONAL 61,337,238 62,569,725 -2.0 ATLANTIC 24,948,749 25,066,238 -0.5 LATIN AMERICA 29,623,043 29,341,272 1.0 PACIFIC 6,765,447 8,162,216 -17.1 LOAD FACTOR SYSTEM 81.5 % 80.1 % 1.4 pts D.O.T. DOMESTIC 82.8 81.7 1.1 INTERNATIONAL 79.2 77.3 1.9 ATLANTIC 80.2 79.7 0.5 LATIN AMERICA 77.4 75.1 2.3 PACIFIC 82.9 77.9 5.0 PASSENGERS BOARDED 98,161,822 98,142,466 0.0 % SYSTEM CARGO TON MILES (000) 2,121,710 2,224,089 -4.6 %
